ACCEPTED
                                                                                             04-15-00254-CV
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                        6/15/2015 6:04:18 PM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK

                                   NO. 04-15-00254-CV

                         IN THE COURT OF APPEALS            FILED IN
                                                     4th COURT OF APPEALS
                        FOURTH JUDICIAL DISTRICT SAN ANTONIO, TEXAS
                            SAN ANTONIO, TEXAS       6/15/2015 6:04:18 PM
        ______________________________________________________
                                                       KEITH E. HOTTLE
                                                                         Clerk
                        CITY OF SAN ANTONIO AND
                      SAN ANTONIO RIVER AUTHORITY

                                                        Appellants

                                         vs.

                              OLSVALDO PERALTA

                                                          Appellee
            ___________________________________________________

     APPELLEE’S UNOPPOSED MOTION FOR EXTENSION
                 OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Comes now Appellant, Osvaldo Peralta and pursuant to Tex. R. App. P. 38.6(a)

and (d), 10.5(b) and moves this Court to modify the filing time for Appellee’s Brief by

extending the time within which such brief may be filed and in support thereof would

show the following:

                                          I.

      This is an appeal from a case styled Osvaldo Peralta v. City of San Antonio and

San Antonio River Authority, Cause No. 2013-CI-16836, filed in the 224th Judicial

District Court of Bexar County, Texas.



                                          1
                                             II.

        Appellant, the City of San Antonio, filed a Notice of Appeal on April 20, 2015.

Appellant, the San Antonio River Authority, filed its Notice of Appeal on May 8, 2015.

This Court granted several unopposed motions for extension of time for both Appellants

to file their Appellant’s Briefs. The San Antonio River Authority filed its Appellant’s

Brief on June 5, 2015, and the City of San Antonio filed its Appellant’s Brief on June 8,

2015.    Based on the filing of the first Appellant’s Brief, Appellee’s Brief in this

interlocutory appeal is due on June 25, 2015.

                                             III.

        This cause has not been set for submission. This is Appellee’s first motion for

extension of time to file its brief. No unreasonable delay will result by the granting of

this Motion. Appellee requests an extension of time of thirty (30) days within which to

file his brief. If granted, Appellee’s brief will be due on July 27, 2015.

                                             IV.

        This extension of time is necessary because of the heavy trial and appellate

workload of Appellee’s attorney of record, Robert W. Clore. The facts relied on by

Appellee to reasonably explain its need for an extension of time within which to file its

brief are as follows:

        1.    In addition to the specific matters set forth below, Counsel for Appellee has

multiple additional commitments which interfere with counsel’s ability to timely file

Appellee’s brief;




                                              2
       2.     Counsel for Appellee is working on an appeal before this Court, on behalf

of Appellee Carmella Guerrero, in the case styled Bexar County Civil Service

Commission v. Carmella Guerrero, Cause No. 04-12-00523-CV.

       3.     Counsel for Appellee is working on Appellant’s Response to a Sur-Reply

Brief in the case styled Columbia Valley Healthcare System L.P. v. Maria Zamarripa,

Cause No. 13-04-00696-CV, pending in the Thirteenth Court of Appeals .

       4.     Counsel for Appellee participated in depositions on June 8, 2015 in the case

styled Santa Juanita Fuentes, et al. v. Alfredo Franco, Jr., Cause No. 2014-CCV-61414-

3, pending in the County Court at Law Number 3 in Nueces County, Texas.

       5.     Counsel for Appellee is preparing a motion for summary judgment in the

case styled Marco Leal v. Companion Commercial Insurance Company, Cause No. 7:15-

CV-00118, pending in the United States District Court for the Southern District of Texas,

McAllen Division.

                                            V.

       For the above and foregoing reasons, Appellee respectfully requests an extension

of time of thirty (30) days or until July 27, 2015 within which to file its brief. This

Motion is not sought for the purposes of delay but rather, so that justice may be done.

                                            VI.

       The undersigned communicated with Deborah Lynne Klein, Attorney for the City of

San Antonio, and Clarissa M. Rodriguez, Attorney for the San Antonio River Authority, on

June 15, 2015, and they indicated that they do not oppose this Motion.




                                             3
       WHEREFORE, premises considered, Appellee, Osvaldo Peralta, prays that this

Court modify the filing time for Appellee’s brief by granting an extension of time of

thirty (30) days or until July 27, 2015, within which to file its brief. Appellee prays for

such other and further relief both in law and in equity to which he may be justly entitled

to receive.



                                         Respectfully submitted,


                                         /s/ Robert W. Clore_______
                                         Robert W. Clore
                                         State Bar No. 24012436
                                         15481 South Padre Island Drive
                                         Suite 101
                                         Corpus Christi, Texas 78418
                                         Telephone: (361) 558-3527
                                         Facsimile: (361) 654-7001
                                         rclore@robclorelaw.com

                                         Corbin L. Snow, III
                                         State Bar No. 18809100
                                         310 West Sunset
                                         San Antonio, TX 78209
                                         Telephone: (210) 820-0020
                                         Facsimile: (210) 820-0019
                                         corbinsnow@thesnowlawfirm.com


                                   ATTORNEYS         FOR     APPELLEE,        OSVALDO
                                   PERALTA




                                            4
                            CERTIFICATE OF CONFERENCE

       I, Robert W. Clore, certify that I communicated with Deborah Lynne Klein, Attorney

for Appellant, the City of San Antonio, and Clarissa M. Rodriguez, Attorney for Appellant, the

San Antonio River Authority, on June 15, 2015, and they indicated that they do not oppose

this Motion.




                                             /s/ Robert W. Clore_______
                                             ROBERT W. CLORE


                             CERTIFICATE OF SERVICE

      This is to certify that the above and foregoing instrument has been forwarded to
counsel as indicated below on this the 15th day of June, 2015.


      Deborah    Lynne    Klein,      Attorney          for     the      City   of     San      Antonio,
Deborah.Klein@sanantonio.gov

        Clarissa M. Rodriguez, Attorney           for     the     San     Antonio    River     Authority,
clarissa.rodriguez@rampage-sa.com

       Corbin L. Snow, III,          Trial   Attorney           for     Appellant    Osvaldo     Peralta,
corbinsnow@thesnowlawfirm.com



       VIA E-FILING

                                                        /s/ Robert W. Clore_______
                                                        Robert W. Clore




                                              5